Citation Nr: 1244250	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  10-33 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for porphyria cutanea tarda (PCT) as a result of in-service exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active service from September 1969 to April 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The Veteran requested a videoconference hearing before a Veterans Law Judge, but withdrew his request for a hearing through his representative in March 2012.  The Veteran having withdrawn his hearing request, the Board will proceed to review the case based on the evidence of record.  38 C.F.R. § 20.704(e) (2012).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Regrettably, a remand is necessary for further evidentiary development.  The Veteran contends that he has PCT that is due to in-service exposure to herbicides.  According to the Veteran's DD 214 and personnel records, he was stationed in the Republic of Vietnam from February 1970 to February 1971.  Therefore, his in-service exposure to herbicides is conceded.  

Certain diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be presumed to have been incurred in service.  38 U.S.C.A. § 1116(a)(1) (West 2002 & Supp. 2012); 38 C.F.R. § 3.307(a)(6) (2012).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Furthermore, even if a veteran does not have a disease listed at 38 C.F.R. § 3.309(e), he or she is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  

In general, for service connection to be granted for most of the presumed diseases, they must be manifested to a degree of 10 percent or more at any time after service.  Chloracne, PCT, and acute and subacute peripheral neuropathy, however, must be manifest to a degree of 10 percent within one year after the last date on which the veteran performed active military, naval, or air service in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii); Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Here, post-service medical records provide a diagnosis of PCT beginning in July 2008.  

However, even where the criteria for service connection under the provisions of 38 C.F.R. § 3.309(e) are not met, a veteran is not precluded from establishing entitlement to service connection by proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

In this case, the Veteran does not contend that PCT was manifest within one year after the last date in which he served in the Republic of Vietnam.  See, e.g., August 2010 substantive appeal.  However, he still maintains that his conceded in-service exposure to herbicides caused his current PCT.  Id.

A record dated in August 2008 indicates that there are a wide variety of factors that could cause PCT, including alcohol, iron, inheritance of specific mutations, and underlying infections such as hepatitis B or C or human immunodeficiency virus (HIV).  A review of the Veteran's post-service treatment records reveals alcohol abuse as well as a diagnosis of hepatitis C.

The Veteran was afforded a VA examination in October 2009.  Although he was diagnosed with PCT, as no medical opinion was requested by the RO, the examiner did not provide any opinion regarding the etiology of the Veteran's PCT.  Absent a medical opinion, the Board finds that such examination is not adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A letter from D.L., M.D. dated in August 2010 indicates that it is plausible that the Veteran's PCT was causally related to herbicide exposure.  The Veteran submitted a nexus opinion from K.C., M.D. dated in March 2011.  Dr. K.C. opined that the Veteran's herbicide exposure could be contributing in some part to his PCT.  A treatment record from Dr. K.C. also dated in March 2011 reveals that the Veteran had other risk factors such as hepatitis C.  In addition, the Veteran submitted a nexus opinion from M.N., M.D. dated in October 2011.  Dr. M.N. also opined that herbicide exposure could be contributing in some part to the Veteran's PCT.  

In light of the Veteran's conceded in-service exposure to herbicides and the current diagnosis of PCT, as well as medical opinions indicating that there could be a causal relationship between the Veteran's herbicide exposure and his current disability, the Board finds that a remand is necessary to determine if the Veteran has PCT that is related to his military service as a result of in-service exposure to herbicides.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Further, the most recent VA treatment records from the Rochester, Minnesota Community Based Outpatient Clinic (CBOC) are dated in September 2011.  On remand, records of any VA skin treatment that he received since September 2011 should be obtained. 38 U.S.C.A. § 5103A(c) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  Additionally, the most recent private records from the Olmsted Medical Center in Rochester, Minnesota are dated in August 2011.  Records of any ongoing skin treatment that the Veteran may have received at this medical facility since August 2011 should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of post-service skin treatment that the Veteran has recently received.  The Board is particularly interested in records of such treatment that the Veteran may have received from the Rochester, Minnesota CBOC since September 2011, and from the Olmsted Medical Center also in Rochester, Minnesota since August 2011.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents, should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of his PCT.  The claims file, including a copy of this Remand, must be made available to the examiner for review in connection with the examination, and a notation that this review has taken place should be made in the examination report.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination reports to be associated with the claims file.

The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that his PCT had its clinical onset in service or is otherwise related to service (including his conceded in-service exposure to herbicides).  In answering these questions, the examiner should note that the Veteran's in-service exposure to herbicides has been conceded.  
A complete rationale should be provided for all opinions expressed.  If the examiner finds that he/she must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

3.  Ensure that the examination report complies with (and answers the questions posed in) this Remand.  If the report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

4.  Then, readjudicate the issue on appeal.  If the benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2012).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  







(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


